     Case 1:19-cr-00789-PGG Document 332
                                     331 Filed 12/29/20 Page 1 of 1




                               THOMAS F. X. DUNN
                               ATTORNEY AT LAW
                                   225 Broadway
                                     Suite 1515
                             New York, New York 10007
                                 Tel: 212-941-9940
                                 Fax: 212-693-0090
                             Thomasdunnlaw@aol.com

By ECF & email
                                                            December 29, 2020

Honorable Paul G. Gardephe
United States District Judge
United States District Court
40 Foley Square
New York, New York 10007

       Re: United States v. Makkah Shabazz,
             19 Cr. 789 (PPG)

Dear Judge Gardephe:                                              December 29, 2020

      I write to request permission for my client to travel to New Jersey to attend
a New Year’s Eve gathering. She will remain In New Jersey overnight and return to New
York on January 1st. She will provide Pretrial Services with her location.

     Assistant U.S. Attorney Louis Pellegrino and U.S. Pretrial Officer Keyana
Pompey advised they have no objection to this request.

       Thank you for your consideration of this requests.

                                                            Respectfully yours,
                                                                  /s/
                                                            Thomas F.X. Dunn

Cc: Louis Pellegrino,Esq.
   Assistant U.S. Attorney

   Keyana Pompey
   U.S. Pretrial Officer
